DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 includes what appears to be a clear typographical error, i.e. “the guide catheter if a 6F guide catheter…” [emphasis added] It is presumed that the intent of the limitations was to read “the guide catheter is a 6F guide catheter…”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 16, and dependents thereof is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
assembled integral dedicated unit” [emphasis added] which comprises “an introducer sheath”, “a guide catheter” – the “guide catheter being receivable within the lumen of the introducer sheath” [emphasis added], and a “dilator” – the “dilator being receivable within the lumen of the guide catheter” [emphasis added]. 
However, this combination of limitations creates confusion as to in what state the recited components must be provided as well as the metes and bounds of “assembled integral”. Specifically, the use of the term “receivable” [emphasis added] would be suggestive that the components are not provided in a state wherein the guide catheter is positively “received” within the lumen of the introducer and the dilator is positively “received” within the lumen of the guide catheter – whereby the “-able” suffix at the end of “receivable” implies a functional relationship denoting only capability. It is unclear if “assembled” should reference the state of the three components to be interlocked with one another or if “assembled” should merely reference the fact that these articles are collected together for use with one another, but can otherwise be provided in a disconnected state. 
Similar questions arise when considering to what extent “integral” further modifies this “assembled… dedicated unit”. The phrase “integral” is often use to mean “formed as a unit with another part” – although it is understood that “integral” can also be sufficiently broad so as to embrace constructions united by means such as fastening and welding, see In re Hotte, 177 USPQ 326, 328 (CCPA 1973). However, even such broader definitions of “integral” are suggestive of mechanical joining/uniting of the components and not a broader abstract sense of the articles merely being intended to 
	Par. 0029 of the PGPUB recites “an integral dedicated unit” id est an “assembled unit” OR “assembled package” whereas Par. 0032 uses a narrower id est definition that drops the “OR” and indicates a “single assembled package”. However, neither of these definitions make it clear to what state these articles are actually collected and provided in association with the claim – particularly no specific “packaging” is discussed in the specification or illustrated in the figures. It is unclear if such an “assembled unit or assembled package” requires the articles to be provided in an “assembled” (RE: “fit together the parts of”) state with the guide catheter physically received within the lumen of the introducer sheath and the dilator physically received within the lumen of the guide catheter, provided in a collected state wherein the various components are broadly “assembled” (RE: “brought together (as in a particular place or for a particular purpose)”) state but within a single package for shipment and storage, or if the claims would be infringed by articles which are separately manufactured, packaged, shipped, and stored and merely collected/brought together by a clinician in the operating theater with the intent to use them together.
	To rephrase, Examiner submits that the combination of “assembled integral” in associated with the broader function language “receiveable” creates confusion as to what state of the claimed articles is required for purposes of determining infringement. It is unclear if “assembled integral” requires the collected articles to be in a nested state together in the specific manner denoted by their “receivable” functional language, if the claim is sufficient to read upon a configuration wherein the articles are collected in a 
	Applicant’s arguments do not explicitly clarify the actual state of the three claimed components and merely point to a section of the specification which provides no further clarification as to the metes and bounds of “assembled integral” which does not resolve whether the articles (as claimed) are required to be “assembled” in an actual state of being used together or merely “assembled” in a state of being intended for use together. It is understood that “integral” can refer to two or more articles “formed as a unit with another”, but it is unclear if (in the instant sense of these claims) “formed as a unit with another” requires the “assembled integral” components to be positively in a state of operative connection or merely provided broadly together (either in packaging or a surgical tray) for the intent to be “received” with one another. Again, Examiner asserts that the limitation “receivable” is generally inconsistent with the limitation “assembled integral dedicated unit” – the latter implying that the three articles are not merely “receivable”, but are actually provided in an “assembled”, “integrated”/“integral”, and united state whereby the guide catheter is received within the introducer sheath and the dilator is received within the guide catheter.
	Regarding Claim 16, Examiner submits that the limitation “wherein the distal end of the guide catheter extends in a distal direction beyond the distal end of the introducer sheath” further creates confusion when paired with the limitations presented in Claim 1 that the guide catheter is merely “receivable within the lumen of the introducer sheath”. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0327843 (“Garrison”) and U.S. Patent No. 4,738,658 (“Magro”).

Garrison discloses the assembly to comprise an introducer sheath (40) having a proximal end (i.e. the tubing at hub end), an opposite distal end (i.e. the tubing at the insertion end), and a lumen defined axially therethrough from the proximal end to the distal end (see generally Fig. 1B which illustrates the guide catheter received through the proximal and distal ends thereby demonstrating the extent of the lumen);
Garrison discloses the lumen to have an inner diameter, however Garrison is silent as to whether this inner diameter is “uniform along an entire length of the introducer sheath from the proximal end to the opposite distal end”.  While in some embodiments Garrison recites that “the distal tip of the vessel closure delivery device sheath 40 may be tapered to form a gradual transition between the outer surfaces of the two sheaths” [emphasis] (Par. 22), Examiner notes the use of the word “may” which indicates only the possibility of such a condition, not a requirement, and in fact implies that an untapered alternative exists (note and compare Fig. 1A and Fig. 1B – wherein 
Additionally, the prior art (see Magro – see Fig. 1 and Fig. 5) establishes that it is well known to provide similar introducer sheaths with a constant inner diameter (6) that is “just sufficient to permit the catheter tube to slide therethrough” (Abstract) thereby establishing the two configurations to be suitable, art-recognized alternatives of one another. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the sheath of Garrison to comprise a constant inner diameter from the proximal to the distal ends in association with a tapering outer surface, as disclosed by Magro, thereby only achieving the expected outcome of implementing a well-known alternative configuration for a sheath lumen to obtain expected and predictable results with the constant inner diameter of the sheath being sized and paired to correspond to the outer diameter of the guide catheter in order to provide improved hemostasis between the catheter and sheath (see Magro – Summary of the Invention) while the tapering of the sheath improves its ability to be moved into the puncture site (see Magro – Abstract and Summary of Invention).
Garrison, as modified by Magro, provides for introducer sheath to comprise a sidewall distal section (see i.e. 43 – Garrison), a sidewall transition section (see i.e. the tapered outer diameter between 43 and 45 – see also Magro, Fig. 1), and a sidewall proximal section (circa 45) the transition section being defined between the distal and proximal sections;

A guide catheter (10) having a lumen (see Fig. 1B) defined axially therethrough from a proximal end to an opposite distal end (see receive of dilator 20); the guide catheter being receivable/received within the lumen of the introducer sheath (see Fig. 1B).
Garrison discloses the assembled (see e.g. Fig. 1B) integral dedicated unit further comprises a dilator (20) forming a cone (see the conically tapered distal end) at a distal end; the dilator being received/receivable within the lumen of the guide catheter (see Fig. 1B) until the cone of the dilator fully extends from the distal end of the guide catheter (see Fig. 1B) such that in use the guide catheter may be received/arranged between the introducer sheath and the dilator (see Fig. 1B which shows the system in an assembled state – the dilator (20) being received within the guide catheter (10) which is in turn received within the introducer sheath (40) in an assembled state for use.
Regarding Claim 3, Garrison provides for the sidewall transition section to comprise an annular shoulder, a cone, or a frustrum cone (see Fig. 1A).
Regarding Claims 4 and 6, Garrison recites that the catheter (10) can comprise a 5F to 7Fr catheter (Par. 17) – e.g. dimensions which encompass the claimed 6F (0.08 inches) and 7F (0.09 inches) configurations. However, Garrison does not explicitly discuss the precise diameter(s) of the sheath configured to be paired with any of these particular catheters. However, as discussed above, Magro recites that it is desireable to provide a sheath with “an inner diameter that is just sufficient to permit the catheter tube 
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the outer diameter of the sheath of the modified invention of Garrison to be less than 0.095” when paired with the 6F catheter or less than 0.110” when paired with the 7F catheter such that the inner diameter of the sheath is “just sufficient to permit the catheter tube to slide therethrough”, as disclosed by Magro, in order to ensure fluid tightness between the catheter/sheath and thereby limit retrograde flow of blood therebetween. It has been held that mere changes in size/proportion cannot sustain patentability, particularly when the dimensions/proportions are merely a carrying forward of an original patented concept, see In re Williams, 36 F.2d 436, 438 (CCPA 1929), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding Claim 16, Garrison discloses that when assembled (see Fig. 1b) the distal end of the guide catheter extends in a distal direction beyond the distal end of the introducer sheath (note the extension of 10 past the distal end of 40).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0327843 (“Garrison”) and U.S. Patent No. 4,738,658 (“Magro”) as applied above, and further in view of U.S. Patent No. 5,320,611 (“Bonutti”).
Regarding Claim 5, Garrison discloses the invention substantially as claimed except that the sidewall distal section of the introducer sheath is expressly “not-self-supporting absent the guide catheter disposed in the lumen”. However, such a .


Response to Arguments
Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive.
Applicant’s arguments concerning the rejection of Claim 1 under 35 USC 112(b) do not sufficiently demonstrate clarity to the claim and it remains unclear to what extent “assembled integral dedicated unit” and components which are merely “receivable” within one another specifically limit the actual, claimed state of the components in association with one another. Again, it is unclear if the components are actually “fit together” so as to be specifically integrated (RE: “integral”) with one another (i.e. the dilator is received within the guide catheter which is received within the sheath) or if the components are merely “brought together” so that they can be used together in a specific procedure wherein it is ultimately the responsibility of the clinician to render 

See Merriam-Webster’s Online Dictionary for the definitions of “assembled”:
assemble
 verb

as·​sem·​ble | \ ə-ˈsem-bəl  \
assembled; assembling\ ə-​ˈsem-​b(ə-​)liŋ  \
Definition of assemble
transitive verb
1: to bring together (as in a particular place or for a particular purpose) They assembled a team of experts to solve the problem.

2: to fit together the parts of assemble a new bicycle


Regarding Claim 4, Applicants amendments, the objection to the claim noted above notwithstanding, have been deemed sufficient to resolve the previously presented rejection under 35 USC 112(b).
Applicant argues (Pg. 9) that “[t]he vessel closure delivery sheath 40 is not analogous to the introducer sheath in that it does not serve as a portal to protect tissues commonly serves as a portal to protect tissues and vessels at the access site from trauma and damage during advancement and manipulation of the catheter or other ancillary devices” (Par. 2 of the instant application) does not prescribe any particularly physical structure which must be present in an “introducer sheath” which is not present in the sheath of Garrison. Examiner submits that asserting that a “vessel closure delivery sheath” is somehow distinctive from an “introducer sheath” is solely a question of lexicography and there is no particular distinction between an “introducer sheath” or a “vessel closure delivery sheath” inasmuch as both devices are clearly “sheaths” which are purposes to permit introduction or delivery of medical instruments into the vasculature (see Fig. 4A of Garrison wherein the introducer sheath (40) clearly serves as a portal between the tissues and vessels for the catheter/sheath (10)). Examiner submits that the sheath (40) of Garrison is in fact an introducer sheath irrespective of what particular nomenclature Garrison uses to describe it. Likewise the “sheath” (10) of Garrison is clearly a “guide catheter” in both form and function irrespective of the fact that Garrison labels it a “procedural sheath”. Any supposed structural differences between the “introducer sheath” disclosed in the instant specification and the sheath (40) of Garrison MUST be claimed in order to be limiting.
a single assembly that can be inserted into an artery” [emphasis added]. Looking at Fig. 7 – Garrison further recites the method to include “coupling a procedural introducer sheath to a vessel closure delivery sheath…[followed by] inserting the sheath assembly into an artery…” [emphasis added] making it wholly clear that the two components are inserted in an assembled and integrated manner. AS such, the sheath (40) of Garrison is in fact an “introducer sheath” in both form and function which operatively couples with a guide catheter/sheath (10) to allow for collective insertion of the sheath assembly to permit the introduction and guidance of additional interventional devices. Garrison discloses that these assembled sheathes/catheters can also be provided in association with a “sheath dilator 20” which is “configured to fit inside the procedural sheath 10 [RE: the guide catheter]” (see Par. 15) – whereby the assembled, integrated combination of the three articles can collectively be used as a dedicated unit for access (see Par. 33 and 34 – RE: “[t]he coupled sheaths and dilator are then inserted into the blood vessel as a single assembly over the guide wire 30 through the access site into to the blood vessel.” [emphasis added]). 

Applicant argues (Pg. 9) that “[m]oreover, the procedure introducer sheath 10 of Garrison et al. comprises a sheath body 13 (having a uniform outer diameter)”. However, this again is immaterial and relies upon a mischaracterization of the application of the Garrison reference whereby the claimed “introducer sheath” is read upon by the modified introducer sheath (40) of Garrison which has been modified in view of Magro. Applicant’s analysis appears to ignore this modification – whereby Magro clearly discloses a sheath (1) analogous in form and function to that (40) of Garrison whereby such a sheath is presented with a continuous diameter (6 – Magro) inner lumen and a tapered outer diameter of non-uniform diameter (see Fig. 5 – Magro) in order to provide for improved hemostasis – a utility shared by the introducer sheath of Garrison.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783           
02/15/2022